Hastings, C.
This is an injunction brought to restrain the collection of certain special taxes for grading in the city of South Omaha. Prom a decree in favor of the plaintiffs the city brings error, and alleges that the decree is not based upon sufficient evidence. The basis of the city’s contention seems to be, in the first place, that the only requisite to confer jurisdiction on the part of the city authorities to provide for improvements and to assess their cost upon abutting property, is the filing of petitions sufficient upon their face, by their own recitals, to confer jurisdiction. This doctrine is not in accordance with the frequent decisions of this court, so numerous and so recent that there is no occasion to cite them here.
The next contention is that the decree of the district court is not sustained by sufficient evidence. While no proof was offered to sustain the petitions, the only evidence adduced against them was that of the register of deeds, who testified that a large number of the petitioners did not appear of record to .have any ownership of the abutting property. It is conceded that if +he names of those as to wholn this was true are taken fr m the petitions, there are not left the owners of a major ^art of the *574foot-frontage. The trial court distinctly found that the owners of the major part of the frontage of property abutting upon the proposed improvements did not sign the petitions. As above stated, no evidence was introduced by the city. It is true that the only evidence presented by the plaintiffs on this question was that of the register of deeds that a large number of the signers had no title of record. This was undoubtedly admissible proof and constitutes some evidence tending to sustain the action of the trial court, at all events better than the bare recitals of the petitions, which is all the proof on the other side. It would seem that under the circumstances the finding of the trial court should' be sustained. If that finding is sustained, then the taxes must be held to be void and subject to injunction.
It is recommended that the decree of the district court be affirmed.
Lobingibr and Kirkpatrick, 00., concur.
By the Court:
For the reasons stated in the foregoing opinion, the decree of the district court is
Affirmed.